Citation Nr: 9908557	
Decision Date: 03/29/99    Archive Date: 04/06/99

DOCKET NO.  97-29 383A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an effective date earlier than March 24, 1997, 
for the award of nonservice-connected pension benefits.


ATTORNEY FOR THE BOARD

D. Pickard, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1952 to March 
1954.

This appeal arises before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) from a 
rating decision of May 1997 from the Jackson, Mississippi, 
Regional Office (RO). 



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  A claim for pension benefits, received in February 1995, 
was abandoned.

3.  A new claim for pension benefits was received by the RO 
on March 24, 1997. 

4.  In a rating action dated in May 1997, the RO granted 
entitlement to nonservice connected pension benefits, and 
correctly assigned the effective from March 24, 1997, the 
date of receipt of claim.


CONCLUSION OF LAW

The criteria for an effective date prior to March 24, 1997, 
for the grant of entitlement to nonservice-connected pension 
benefits are not met. 38 U.S.C.A. §§ 5107, 5110 (West 1991); 
38 C.F.R. §§ 3.158, 3.400 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that the veteran's claim for entitlement to 
an effective date prior to March 24, 1997, for an award of 
nonservice-connected pension benefits is "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107.  That is, the Board 
finds that he has presented a claim which is plausible.  The 
Board is also satisfied that all relevant facts have been 
properly developed.  No further assistance to the veteran is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107.

The veteran contends that the effective dated of his pension 
should be in February 1995 when he reopened his claim.
In general, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later. 38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.

The effective date of an award of VA nonservice-connected 
disability pension shall be fixed in accordance with the 
facts found, but shall not be earlier than the date 
entitlement arose. 38 U.S.C.A. § 5110; 38 C.F.R.§ 3.400(b).  
For a claim received on or after October 1, 1984, generally 
the date of receipt of the claim for benefits will serve as 
the effective date for a permanent and total rating for 
pension purposes.  If, within one year from the date on which 
the veteran first became permanently and totally disabled, 
the veteran files a claim for a retroactive award and 
establishes that a physical or mental disability, which was 
not the result of the veteran's own willful misconduct, was 
so incapacitating that it prevented him or her from filing a 
disability pension claim for at least the first 30 days 
immediately following the date on which the veteran became 
permanently and totally disabled, the disability pension may 
be effective from the date of receipt of claim or the date on 
which the veteran became permanently and totally disabled, 
whichever is to the advantage of the veteran.  While rating 
board judgment must be applied to the facts and circumstances 
of each case, extensive hospitalization will generally 
qualify as sufficiently incapacitating to have prevented the 
filing of a claim.  For the purposes of this subparagraph, 
the presumptive provisions of § 3.342(a) do not apply. 38 
U.S.C.A. § 5110(b)(3)(A)(B) (West 1991); 38 C.F.R. § 
3.400(b)(1)(ii)(A)(B) (1998).

In addition, the provisions of 38 C.F.R. § 3.151(b) state 
that a pension award may not be effective prior to the date 
of receipt of the pension claim unless the veteran 
specifically claims entitlement to retroactive benefits, but 
the claim for retroactive benefits must be received by VA 
within one year from the date on which the veteran became 
permanently and totally disabled.

Where evidence requested in connection with an original 
claim, a claim for increase or to reopen or for the purpose 
of determining continued entitlement is not furnished within 
1 year after the date of request, the claim will be 
considered abandoned.  After the expiration of 1 year, 
further action will not be taken unless a new claim is 
received.  Should the right to benefits be finally 
established, pension, compensation, dependency and indemnity 
compensation, or monetary allowance under the provisions of 
38 U.S.C. 1805 based on such evidence shall commence not 
earlier than the date of filing the new claim.  38 C.F.R. § 
3.158(a) (1998).

The veteran was previously denied entitlement to nonservice-
connected pension benefits in a rating decision of May 1990.  
In February 1995, the RO received another claim from the 
veteran for entitlement to nonservice-connected pension 
benefits.  In March 1995, the RO informed the veteran by way 
of letter that his application was incomplete and that 
additional information was required.  He was informed that a 
completed VA Form 21-526 and requested medical records must 
be received by the RO by May 15, 1995, or his claim would be 
denied.  The RO sent the veteran another letter in May 1995, 
which informed him that his claim had been denied because the 
requested information had not been received.  The letter 
further indicated that although the veteran's claim had been 
denied, that he could still be eligible for benefits as of 
March 1, 1995, if the requested information was received by 
March 8, 1996.  The veteran did not provide the requested 
information in the year following receipt of the letter.  The 
March and May 1985 letters were mailed to the current address 
of record.  

On March 24, 1997, the RO received a new claim by the veteran 
for entitlement to nonservice-connected pension benefits.  A 
May 1997 rating decision granted entitlement to nonservice-
connected pension benefits, and established an effective date 
of March 24, 1997, the date of receipt of the claim.

The record shows that when the veteran filed his claim for a 
nonservice-connected pension in February 1995, he failed to 
submit the required supporting information needed to complete 
his claim.  The veteran therefore filed an incomplete 
application, and in March 1995 the RO properly asked the 
veteran to furnish additional information.  See 38 C.F.R. § 
3.109(a).  The veteran did furnish the requested information 
and did not request an extension within a year of being 
notified that his application was incomplete.  See 38 C.F.R. 
§ 3.109(a),(b).  The Board therefore finds that the veteran's 
February 1995 claim for a nonservice-connected pension was 
effectively abandoned.  Accordingly, the effective date for a 
grant of pension benefits is the date of receipt of the 
veteran's reopen claim.  See 38 C.F.R. § 3.158(a).  The 
veteran subsequently filed a claim for a nonservice-connected 
pension that was received by the RO on March 24, 1997.  In 
the May 1997 rating action, the RO correctly assigned as the 
effective date of the grant nonservice-connected pension 
benefits is March 24, 1997, the date of receipt of claim.


ORDER

Entitlement to an effective date prior to March 24, 1997, for 
the grant of a nonservice-connected pension benefits is 
denied.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 
- 2 -


- 1 -


